PER CURIAM
Joseph Washington appeals the trial court's judgment denying his motion to compel arbitration in a dispute with his former employer, the Northeast Ambulance and Fire Protection District. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion.
*610However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).